Citation Nr: 9917310	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-32 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
disability, currently rated as 20 percent disabling. 

2.  Entitlement to a rating for loss of the left testicle in 
excess of the currently assigned noncompensable rating. 

3.  Entitlement to special monthly compensation based on loss 
or loss of use of a creative organ. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 and from May 1972 to November 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In a letter dated April 30, 1999 (received in May 1999), the 
veteran raised the issue of an earlier effective date (to 
1975) for the assignment of a compensable rating for a right 
shoulder disability.  However, a rating decision in March 
1975 assigned a noncompensable rating from November 1974, the 
veteran was notified of this decision in April 1975, and it 
appears from the record that the veteran did not enter notice 
of disagreement (NOD) with the assigned rating within one 
year of the date he was notified of this decision.  In 
September 1997, an RO rating decision granted a 20 percent 
rating for the veteran's right shoulder disability, and 
assigned an effective date of December 1996.  The veteran was 
notified of this decision but, likewise, it appears that the 
he did not, within one year of the date of notice of the 
decision, enter a NOD with the effective date assigned for 
the 20 percent rating. 

Under applicable criteria, an appeal consists of a timely 
filed NOD in writing and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  Before the Board may, in the first instance, find 
that it does not have jurisdiction over an issue because the 
veteran filed an untimely NOD or untimely substantive appeal, 
VA must accord the veteran an opportunity to submit evidence 
or argument on these procedural issues.  See Marsh v. West, 
11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The issue of the timeliness of a NOD to either the March 1975 
assignment of a noncompensable rating, or the September 1997 
assignment of a 20 percent rating and assignment of an 
effective date of December 1996, for the veteran's service-
connected right shoulder disability is inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the assignment of a compensable rating for 
service-connected right shoulder disability.  Accordingly, 
the issue of an earlier effective date for the assignment of 
a compensable rating for service-connected right shoulder 
disability is referred to the RO for appropriate 
consideration.

The Board notes that the September 1997 rating decision 
incorrectly styled the issue as one of whether clear and 
unmistakable error had been committed in the July 1997 rating 
decision to grant less than 20 percent for the service-
connected right shoulder disability.  Notwithstanding the 
characterization as one of "clear and unmistakable error," 
a "final and binding" rating decision is prerequisite to a 
finding of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  The July 1997 rating decision was currently on 
appeal and was, ipso facto, not a "final" decision.  The 
issue before the RO at the time of the July 1997 rating 
decision was one of increased rating for the service-
connected right shoulder disability (which the RO granted to 
10 percent in the July 1997 rating decision and increased to 
20 percent in the September 1997 rating decision) for which 
the veteran had filed an application for increased 
compensation in December 1996.  The RO, in the September 1997 
rating decision, simply increased the amount of compensation 
from 10 percent to 20 percent during the current appeal.  See 
also 38 C.F.R. § 3.104 ("final and binding" RO rating 
decision). 

The issue of entitlement to service connection for a low back 
disability is the subject of the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder arthritis 
is primarily manifested by an acromio-clavicular (AC) 
separation, tenderness, pain on movement, weakness, decreased 
hand strength, crepitus, and effective limitation of motion, 
due to pain and weakness, of forward flexion to 95 degrees, 
abduction to 85 degrees, internal rotation to less than 90 
degrees and external rotation to less than 75 degrees. 

2.  The veteran's service-connected loss of the left testicle 
is primarily manifested by almost complete atrophy of the 
left testicle.  

3.  The veteran underwent an elective vasectomy prior to 
developing almost complete atrophy of the left testicle. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of the 
currently assigned 20 percent rating for right shoulder 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5010-5003-5203 (1998). 

2.  The schedular criteria for a rating in excess of the 
currently assigned noncompensable rating for loss of the left 
testicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.115b, Diagnostic 
Code 7599-7524 (1998).

3.  Special monthly compensation for loss or loss of use of a 
creative organ is not warranted.  38 U.S.C.A. § 1114(k) (West 
1991); 38 C.F.R. § 3.350(a)(1) (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating of Service-Connected Disabilities

Initially, the Board notes that the veteran has presented 
claims for increased rating (for right shoulder disability) 
and for rating in excess the currently assigned rating (for 
loss or loss of use of the left testicle) that are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims as to these issues that are 
plausible.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court)  has held that an allegation 
that a service-connected disability (right shoulder 
disability) has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying that part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27.

A. Increased Rating: Right Shoulder Arthritis

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved . . . When however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
two or more major joints, or two or more minor joint groups, 
with occasional incapacitating episodes . . . 20 percent.  
With X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups . . . 10 percent.  
Note (1): the 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Note (2): The 20 pct and 10 pct 
ratings based on X-ray findings, above, will not be utilized 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides that for impairment of the 
clavicle, where there is dislocation, or nonunion with loose 
movement, a 20 percent rating is warranted.  Impairment of 
the clavicle may also be rated on impairment of function of 
the contiguous joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that for limitation of motion 
of the arm, on the major or minor side, at the shoulder 
level, a 20 percent rating is warranted.  For limitation of 
the arm to midway between the side and shoulder level, a 30 
percent rating is appropriate for the major side, and a 20 
percent rating is provided for the minor side.  For 
limitation of motion of the arm to 25 degrees from the side, 
a 40 percent rating is appropriate for limitation on the 
major side, and a 30 percent rating is provided for such 
limitation to the minor side.  38 C.F.R. Section 4.71a 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

In this veteran's case, the evidence of record reflects that 
from November 1974 service connection was established for a 
right shoulder dislocation, rated as noncompensably 
disabling.  Service medical records reflect a right shoulder 
dislocation while playing football in 1973.  A VA examination 
in February 1975 revealed AC separation of the right shoulder 
by history, with slight tenderness noted upon examination, 
with pain elicited on upward extension and crepitation was 
elicited with outward rotation.   

The Court has held that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The more recent evidence 
of record includes a March 1997 VA compensation examination.  
At this examination, the veteran complained of right shoulder 
pain with lifting and overhead work, and loss of strength of 
the right upper extremity secondary to right shoulder 
dysfunction.  Examination found deformity of the AC joint, 
crepitus with range of motion, tenderness to palpation of the 
AC joint, 4 out of 5 muscle weakness, and normal range of 
motion of the right shoulder, but with pain on 120 degrees 
abduction.  X-rays of the right shoulder revealed widening of 
the acromioclavicular joint, with evidence of old fracture.  
The resulting diagnosis was chronic right AC separation with 
chronic pain, mild weakness, normal range of motion. 

At a VA compensation examination in April 1998, the veteran 
complained of an aching type pain in the right shoulder most 
of the time with sharper pain on movement with weakness.  
Examination revealed: a mild deformity over the right 
acromion process; tenderness to palpation; range of motion, 
with discomfort, of forward flexion to 160 degrees with pain 
at 95 degrees, abduction to 150 degrees with pain at 85 
degrees, internal rotation at 90 degrees accompanied by pain, 
external rotation to 75 degrees accompanied by pain; and 
decreased hand strength in the right.  The resulting 
diagnosis was right AC joint separation with clavicle 
fracture by history.  

Traumatic arthritis is to be rated as degenerative arthritis, 
which in this case is to be rated based on limitation of 
motion of the veteran's service-connected right shoulder 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  
In this veteran's case, the evidence reflects that the 
veteran's right shoulder disability is primarily manifested 
by an AC separation, tenderness, pain on movement, weakness, 
decreased hand strength, and crepitus.  As the veteran has 
impairment of the right shoulder which is analogous to 
dislocation of the clavicle, a 20 percent rating is warranted 
under Diagnostic Code 5203.  38 C.F.R. §§ 4.20, 4.71a.  This 
is the maximum schedular award under this Diagnostic Code. 

The Board has considered the veteran's right shoulder 
disability under all potentially applicable diagnostic codes 
to determine if a different diagnostic code would be more 
appropriate for rating the veteran's right shoulder 
disability or would result in a higher disability rating.  
The veteran has effective limitation of motion of the right 
shoulder, due to pain and weakness, of forward flexion to 95 
degrees (180 is normal), abduction to 85 degrees (180 is 
normal), internal rotation less than 90 degrees (due to pain 
on motion at 90 degrees; 90 degrees is normal) and external 
rotation to less than 75 degrees (due to pain on motion at 75 
degrees; 90 degrees is normal).  The Board finds that the 
limitation of motion of the veteran's right arm due to his 
service-connected shoulder disability is productive of 
limitation motion of the arm on the major side at the 
shoulder level, which would warrant a 20 percent rating under 
Diagnostic Code 5201.  A 30 percent rating is not warranted 
under this Diagnostic Code, however, as the evidence does not 
show that the veteran's right shoulder disability more nearly 
approximates limitation of motion of the right arm midway 
between the side and shoulder level so as to warrant a 30 
percent rating.  38 C.F.R. Section 4.71a (1998). 

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board recognizes that pain 
or weakness may result in additional functional limitation, 
and the Board has noted the veteran's complaints of right 
shoulder pain and weakness with activity.  As the analysis 
above demonstrates, though the Board considered pain and 
weakness on motion, the evidence reflects that the veteran's 
right shoulder disability is not productive of sufficient 
limitation of motion so as to warrant a rating in excess of 
the currently assigned 20 percent rating for right shoulder 
disability.  See 38 C.F.R. § 4.40. 

B. Rating: Loss of Left Testicle

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In his NOD 
in August 1997, the veteran expressed disagreement with the 
initial noncompensable rating assigned following the grant of 
service connection in July 1997 (effective December 1996) for 
loss of use of the left testicle. 

The evidence reflects that in service in 1973 the veteran 
underwent a vasectomy, which thereafter resulted in almost 
complete atrophy of the left testicle.  In December 1996, the 
veteran requested compensation for this disorder. 

During a VA compensation examination March 1997, the veteran 
complained of an occasional pulling-type twinge in the left 
testicle area.  Examination revealed absence of the left 
testis except a pea-sized lump, with no other related 
abnormalities.  The right testicle was found to be normal.  
The diagnosis was status post vasectomy with loss of size of 
the left testicle.  

Diagnostic Code 7524 provides that, for the removal of one 
testicle, a noncompensable (zero percent) rating is 
warranted.  38 C.F.R. § 4.115b.  As the veteran's left 
testicle is almost completely atrophied, though not removed, 
a rating as analogous to the removal of one testicle is 
appropriate.  38 C.F.R. § 4.20.  Therefore, as the veteran's 
other, non-service-connected, right testicle is not noted to 
be absent or nonfunctioning, a noncompensable rating is 
warranted for the veteran's testicular atrophy, and a 
schedular 30 percent rating is not warranted.  38 C.F.R. 
§ 4.115b, Note. 

The evidence does not raise a question that a higher rating 
is warranted for any period of time from the July 1997 rating 
decision or date of claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  See Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  The veteran has not alleged and the 
record does not demonstrate that more recent findings were 
used in any way to deprive him of a higher rating when he was 
originally rated by VA.  At no time since the veteran 
appealed the original rating for loss of the left testicle 
has his symptomatology warranted more than a noncompensable 
rating.  For these reasons, the Board must find that the 
schedular criteria for a rating in excess of the currently 
assigned noncompensable rating for loss of the left testicle 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.115b, Diagnostic Code 
7599-7524.    

II. Special Monthly Compensation: Loss or Loss of Use of a 
Creative Organ

To warrant a grant of special monthly compensation, the 
evidence must show that the veteran, as a result of a 
service-connected disability, has suffered either the 
anatomical loss or loss of use of one or more creative 
organs.  Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that: (a) The diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) The diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle . . . 
(ii) When loss or loss of use of a creative organ resulted 
from wounds or other trauma sustained in service, or resulted 
from operations in service for the relief of other 
conditions, the creative organ becoming incidentally 
involved, the benefit may be granted.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a)(1). 

Initially, the Board observes that the evidence reflects that 
the veteran underwent a voluntary elective vasectomy in 
service and that, as a result, he suffered from an almost 
completely atrophied left testicle.  Service connection for 
loss or loss of use of a creative organ (styled as loss of 
procreative capacity) is in effect and has been rated by 
analogy to 38 C.F.R. § 4.115b, Diagnostic Code 7524, the 
diagnostic code normally used to rate removal of testes.  A 
noncompensable disability rating has been in effect since 
December 20, 1996, the effective date of the grant of service 
connection. 

Although the term creative organ is not defined in the 
statutory framework for special monthly compensation, the 
statute is crafted in terms of the loss of one or more 
creative organs.  As set forth above, the implementing 
regulation appears to focus upon testicles and their capacity 
to produce viable sperm.  Thus, both the statute and the 
regulation explicitly address sexual functioning in the 
context of procreative ability.  Loss of a testicle is 
provided for in the ratings of the genitourinary system under 
38 C.F.R. § 4.115b, which include specific application to 
Diagnostic Codes 7522-24.  A reasonable interpretation of the 
statute providing for special monthly compensation, 
therefore, is that the extra-schedular benefit (special 
monthly compensation) was intended for loss or loss of use of 
a creative organ, one having a relationship to the 
procreative or reproductive process. 

In this case, the evidence shows that the veteran underwent 
an elective vasectomy in service.  Thus, he deliberately 
chose to terminate his ability to procreate.  There is no 
evidence showing that this operation resulted from wounds or 
other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, 
with the creative organ only incidentally involved.  38 
C.F.R. § 3.350(a)(1).  Because the vasectomy procedure was 
elective and preceded the development of almost complete 
atrophy of the left testicle (analogous to removal of the 
left testicle), the Board finds that the veteran's inability 
to father children is unrelated to his left testicle 
disability.  Therefore, the Board is constrained to hold that 
the preponderance of the evidence is against a grant of 
special monthly compensation for the loss or loss of use of a 
creative organ. 



ORDER

An rating for right shoulder arthritis in excess of the 
currently assigned 20 percent rating is denied. 

An rating for loss of the left testicle in excess of the 
currently assigned noncompensable rating is denied. 

Entitlement to special monthly compensation based on loss or 
loss of use of a creative organ is denied. 


REMAND

A review of the record discloses that an October 1998 rating 
decision granted the veteran's claim for service connection 
for a back disability and assigned a 10 percent rating.  
After receiving notice of this decision in October 1998, in a 
letter dated April 30, 1999 (received in May 1999), the 
veteran entered notice of disagreement (NOD) with the degree 
of disability assigned and the effective date assigned by the 
RO for the low back disability.  As the case was, in May 
1999, pending before the Board on other issues, the RO has 
not had the opportunity to issue a statement of the case 
addressing the issues regarding the veteran's low back 
disability. 

In Manlincon v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 
1999), the Court held that, where a NOD had been filed, the 
Board erred in finding that the issue was "not now in 
appellate status," and should have remanded rather than 
referred the case to the RO.  Accordingly, the Board is 
required to REMAND this issue to the RO for issuance of a 
statement of the case regarding the degree of disability 
assigned and the effective date assigned by the RO for the 
veteran's low back disability.   

The RO should issue a statement of the 
case concerning the issues of rating and 
effective date for the veteran's low back 
disability.  

Only if the veteran completes his appeal by filing a timely 
substantive appeal on the issues of rating and effective date 
for the low back disability should this case be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) (West 1991).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

